Petitioner was convicted in June 2004 of arson in the third degree and was sentenced to a prison term of 5 to 15 years. He was thereafter released to parole supervision in January 2008. Petitioner was arrested in August 2009 and, at a September 2009 parole revocation hearing, he pleaded guilty to failing to submit to drug and alcohol testing upon demand; his parole was revoked and a 24-month hold was imposed. Petitioner then commenced this CPLR article 78 proceeding contending that the time assessment imposed was excessive. Supreme Court dismissed the petition and petitioner now appeals.
This Court has been advised by the Attorney General that, *1268during the pendency of this appeal, petitioner was released to parole supervision in August 2011. Because he is no longer incarcerated and his challenge was solely to the length of the time assessment imposed, the appeal is moot and must be dismissed (see People ex rel. Phillips v LaClair, 84 AD3d 1606 [2011]; Matter of Smith v Vann, 53 AD3d 945 [2008]).
Rose, J.E, Lahtinen, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.